UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-5354 SWANK, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 04-1886990 (IRS Employer Identification Number) 90 Park Avenue New York, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (212) 867-2600 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.10 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes oNo x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Item 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No:o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer o Non-accelerated filer oSmaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x The aggregate market value of the shares of the Registrant’s common stock, $.10 par value per share, held by non-affiliates, based on the closing price of $2.45 as of the close of business on June 30, 2010, the last business day of our most recently completed second fiscal quarter, was $13,901,079. The number of outstanding shares of Registrant’s common stock, $.10 par value per share, at the close of business on February 28, 2011 was 5,623,488. DOCUMENTS INCORPORATED BY REFERENCE None. Forward-Looking Statements. In order to keep stockholders and investors informed of the future plans of Swank, Inc. (which is referred to alternatively in this Form 10-K as the "Company,” “we,” “us,” and/or “our”), this Form 10-K contains and, from time to time, other reports and oral or written statements issued by us may contain, forward-looking statements concerning, among other things, our future plans and objectives that are or may be deemed to be "forward-looking statements." Our ability to do this has been fostered by the Private Securities Litigation Reform Act of 1995 which provides a "safe harbor" for forward-looking statements to encourage companies to provide prospective information so long as those statements are accompanied by meaningful cautionary statements identifying important factors that could cause actual results to differ materially from those discussed in the statement.Our forward-looking statements are subject to a number of known and unknown risks and uncertainties that could cause actual results, performance or achievements to differ materially from those described or implied in the forward-looking statements, including, but not limited to, general economic and business conditions (including the current worldwide economic downturn and disruption in financial and credit markets), competition in the accessories markets; potential changes in customer spending; acceptance of our product offerings and designs; the level of inventories maintained by our customers; the variability of consumer spending resulting from changes in domestic economic activity; a highly promotional retail environment; any significant variations between actual amounts and the amounts estimated for those matters identified as our critical accounting estimates as well as other significant accounting estimates made in the preparation of our financial statements; and the impact of the hostilities in the Middle East and the possibility of hostilities in other geographic areas as well as other geopolitical concerns.Accordingly, actual results may differ materially from such forward-looking statements.You are urged to consider all such factors. In light of the uncertainty inherent in such forward-looking statements, you should not consider their inclusion to be a representation that such forward-looking matters will be achieved.We assume no obligation for updating any such forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting such forward-looking statements. PART I Item 1.Business. General The Company was incorporated on April17, 1936.We are engaged in the importation, sale and distribution of men's accessories under the names “Kenneth Cole", “Tommy Hilfiger”, “Nautica”, "Geoffrey Beene", "Claiborne", "Guess?", “Donald Trump”, “Tumi”, “Chaps”, “Buffalo David Bitton”, "Pierre Cardin”,and “US Polo Association”, among others, and under a variety of private labels to a number of retailers. Products Men's leather accessories, principally belts, wallets and other small leather goods, including billfolds, key cases, card holders and other items, and men's costume jewelry, principally cuff links, tie clips, chains and tacs, bracelets, neck chains, vest chains, collar pins, key rings and money clips, are distributed under the names "Geoffrey Beene", "Claiborne", "Kenneth Cole", “Nautica”, "Guess?",“Tumi”, “US Polo Association”, and "Swank".We distribute men’s costume jewelry under the names “Donald Trump” and “Chaps”; suspenders under the names “Geoffrey Beene”, “Claiborne”, and “Tommy Hilfiger”.We are also licensed to distribute men’s and women’s leather accessories under the name “Tommy Hilfiger”; men’s and women’s leather accessories and men’s costume jewelry under the name “Buffalo David Bitton”; and men’s and women’s leather accessories and suspenders under the name “Pierre Cardin.” In addition, we distribute and sell our men’s product offerings under a number of trademarks and trade names through the private label programs of our customers. 1 As is customary in the fashion accessories industry, substantial percentages of our sales and earnings occur in the months of September, October and November, during which we make significant shipments of our products to retailers for sale during the holiday season.These factors, among others, result in an increase in our inventory levels during the fall selling season (July through December) in order to meet customer imposed delivery requirements.Our bank borrowings typically are at a peak during these months corresponding with our peak working capital requirements. In addition to product, pricing and terms of payment, our customers generally consider one or more other factors, such as the availability of electronic order processing and the timeliness and completeness of shipments, as important in maintaining ongoing relationships. In addition, from time to time we will allow customers to return merchandise in order to achieve proper stock balances.We record a provision for estimated returns as an offset to gross sales at the time merchandise is shipped based on historical returns experience, general retail sales trends, and individual customer experience.We believe that these practices are substantially consistent throughout the fashion accessories industry. Sales and Distribution Our customers are primarily major retailers within the United States.In each of fiscal 2010, 2009, and 2008, our three largest customers were Macy’s, Inc. ("Macy’s"), Kohl’s Department Stores (“Kohl’s”) and The TJX Companies, Inc. ("TJX"). Those customers accounted for approximately 16%, 15%, and 9%, respectively, of our net sales in 2010; 20%, 17%, and 10%, respectively, of our net sales in 2009; and 20%, 15% and 9%, respectively, of our net sales in 2008.No other customer accounted for more than 10% of net sales during any of our last three fiscal years.Exports to foreign countries accounted for approximately 7% of net sales in fiscal 2010, 8% of net sales in fiscal 2009, and 10% of net sales in fiscal 2008. We ship our merchandise to a wide variety of retailers consisting primarily of department stores, national chain stores, specialty stores, mass merchandisers and labels for less retailers, catalog retailers, and United States military retail exchanges.With brands that include some of the most well-known and respected designer names in the industry, our products appeal to a broad range of consumers. At March 18, 2011, we had unfilled orders of approximately $9,581,000 compared with approximately $10,661,000 at March 18, 2010.The decrease in our order backlog is primarily due to a reduction in belt orders offset in part by an increase in orders for our personal leather goods merchandise. In the ordinary course of business, the dollar amount of unfilled orders at a particular point in time is affected by a number of factors, including manufacturing schedules, timely shipment of goods, which, in turn, may be dependent on the requirements of customers, and the timing of orders placed by our customers from year-to-year.Accordingly, a comparison of backlog from period to period is not necessarily meaningful and may not be indicative of future sales patterns or shipments. As of December 31, 2010, 40 salespeople, including district sales managers and independent sales representatives, were engaged in the sale of our products working out of sales offices located in New York, NY and Atlanta, GA.In addition, we sell certain of our products through three company-owned factory outlet stores in three states. Manufacturing We source all of our products from third-party vendors.We purchase substantially all of our small leather goods, principally wallets, from a single supplier in India. Unexpected disruption of this source of supply could have an adverse effect on our small leather goods business in the short-term depending upon our inventory position and the seasonal shipping requirements at that time.However, we have identified alternative sources for small leather goods that could be utilized within several months. We also purchase finished jewelry, finished belts and other accessories from a number of suppliers in the United States and abroad.We believe that alternative suppliers are readily available for substantially all such purchased items. 2 Advertising Media and Promotion Substantial expenditures on advertising and promotion are an integral part of our business. We spent approximately 4.0% of net sales on advertising and promotion in 2010, of which approximately 2.5% was for advertising media, principally in national consumer magazines, trade publications, newspapers, radio and television. The remaining expenditures were for cooperative advertising, fixtures, displays and point-of-sale materials. Competition The businesses in which we are engaged are highly competitive.We compete with, among others, Cipriani, Perry Ellis International, Inc., Randa Accessories, Fossil, Tandy Brands Accessories, Inc., and retail private label programs in men's belts; Tandy Brands Accessories, Inc., Cipriani, Fossil, Westport, Randa Accessories and retail private label programs in small leather goods; and David Donahue in men's jewelry.Our ability to continue to compete will depend largely upon our ability to create new designs and products, to meet the increasing service and technology requirements of our customers and to offer consumers high quality merchandise at popular prices. Patents, Trademarks and Licenses We have exclusive licenses to various trademarks, trade names and copyrights in the United States and, in some instances, in certain other jurisdictions, for the distribution and sale of our product offerings as follows: Name Men’s Leather Accessories Men’s Costume Jewelry Men’s Suspenders Women’s Leather Accessories Geoffrey Beene ü ü ü Claiborne ü ü ü Nautica ü ü Tommy Hilfiger ü ü Kenneth Cole ü ü Pierre Cardin ü ü ü Guess ü ü Tumi ü ü Chaps ü ü Donald Trump ü ü Buffalo David Bitton ü ü ü US Polo Association ü ü In addition to the licensed brands above, we also distribute men’s leather accessories, costume jewelry, and suspenders under a variety of private labels to a number of retailers including, among others, Macy’s, Kohl’s, Stage Stores, JC Penney, and Sears.Our “Kenneth Cole", “Tommy Hilfiger”, “Nautica”, "Geoffrey Beene", "Claiborne", "Guess?",“Chaps”, "Pierre Cardin”, “Donald Trump”, “Tumi”, “US Polo Association”, and “Buffalo David Bitton” licenses collectively may be considered material to our business.We do not believe that our business is materially dependent on any one license agreement. Our license agreements generally specify percentage royalties, minimum royalty payments and minimum advertising and promotion expenditures, and expire at various times from 2011 through 2015. Our "Claiborne" license provides for percentage royalty payments not exceeding 4% of net sales; our "Geoffrey Beene",“Nautica”, “US Polo Association”, and “Buffalo David Bitton” licenses provide for percentage royalty payments not exceeding 7% of net sales; our "Kenneth Cole", “Pierre Cardin”, and “Tommy Hilfiger” licenses provide for percentage royalty payments not exceeding 8% of net sales; our “Guess” and “Donald Trump” licenses provide for percentage royalty payments not exceeding 9% of net sales; our “Tumi” license provides for 3 percentage royalty payments not exceeding 10% of net sales; and our “Chaps” license provides for percentage royalty payments not exceeding 10.5% of net sales.Our “Claiborne”, “Donald Trump”, and “Buffalo David Bitton” licenses expire on December 31, 2011; our “Chaps” license expires on March 31, 2012; our “Pierre Cardin” and “Guess” (jewelry) licenses expire December 31, 2012; our “Tumi” license expires July 24, 2013; our “Nautica”, “Guess” (personal leather goods), and “US Polo Association” licenses expire on December 31, 2013; our “Geoffrey Beene” license expires on June 30, 2014; our “Kenneth Cole” license expires on December 31, 2014; and our “Tommy Hilfiger” license expires on March 31, 2015. We regularly assess the status of our license agreements and anticipate renewing the contracts scheduled to expire in 2011, subject to the negotiation of terms and conditions mutually satisfactory to our licensors and us. A number of our licenses also contain renewal provisions that generally permit us to extend the term of those agreements upon our request and in some cases, upon the consent of the licensor. Employees As of December 31, 2010 we had 256 employees, of whom 146 are warehouse and distribution employees. None of these employees is represented by labor unions and we believe our relationship with our employees to be satisfactory. Item 1A.Risk Factors. Not applicable Item 1B.Unresolved Staff Comments. Not applicable. Item 2.Properties. Our main administrative offices and distribution center are located in a leased warehouse building containing approximately 242,000 square feet in Taunton, Massachusetts. This facility is used in the distribution of substantially all of our products. In addition, one of our factory stores is located within the Taunton location.The present lease term for these premises expires in 2014, and we have two additional three-year renewal options that will allow us to extend the term of the lease for these premises until 2020.The warehouse facility in Taunton is equipped with modern machinery and equipment, substantially all of which is owned by us, with the remainder leased. Our executive offices and national, international, and regional sales offices are located in leased premises at 90 Park Avenue, New York, New York under a lease that expires in 2018.A regional sales office is also located in leased premises in Scottsdale, Arizona.The lease for the Scottsdale office expires in 2011.Collectively, these two offices contain approximately 22,000 square feet. We also presently operate two factory outlet store locations in addition to the outlet store in Taunton, Massachusetts as described above. These stores have leases with terms not in excess of three years and contain approximately 1,565 square feet in the aggregate. We believe our properties and machinery and equipment are adequate for the conduct of our businesses. Item 3.Legal Proceedings. (a)On June 7, 1990, we received notice from the United States Environmental Protection Agency (“EPA”) that we, along with fifteen others, had been identified as a Potentially Responsible Party (collectively, 4 the “PRPs”) in connection with the release of hazardous substances at the Shpack Superfund site located in Norton and Attleboro, Massachusetts (the “Site”). We, along with six other PRPs, subsequently entered into an administrative order by consent pursuant to which, inter alia, we and they undertook to conduct a remedial investigation/feasibility study (the “RI/FS”) with respect to the alleged contamination at the Site. The RI/FS of the Site was completed and EPA prepared its record of decision. On August 15, 2006, we received a Special Notice letter from EPA indicating that EPA expected us, and others, to perform the Remedial Design/Remedial Action (“RD/RA”) for the Shpack site.A number of parties, including us, submitted a good faith offer letter to EPA in response to the Special Notice, and began discussions with EPA regarding the Site.We and twelve other parties (the “PRP Group”), along with the United States Department of Energy (“USDOE”), signed a judicial consent decree relating to the Site, which was lodged on December 9, 2008 with the United States District Court for the District of Massachusetts, Eastern Division.The PRP Group members have agreed in the consent decree, jointly and severally, to perform remediation activities at the Site in accordance with a statement of work agreed to between EPA, on the one hand, and, on the other hand, the PRP Group and USDOE.In addition, the PRP Group members have agreed on a cost sharing allocation and procedures for the funding and performance of the consent decree obligations.In accordance with this agreement, we would not be responsible for increased costs of remediation at the Site due to the presence of radiological contamination.As among the PRP Group members, certain members, but not the Company, have agreed to be responsible for the increased costs.In addition, USDOE has agreed in the consent decree to be responsible for one-half of those costs. EPA estimates the total cost of remediation at the Site to be approximately $43,000,000, which includes two response actions at the site. The first action, managed by the U.S. Army Corps of Engineers and which is in process, is designed to remove radiological contamination. The second action, led by EPA, is designed to remove non-radioactive contamination.The PRP Group members that did not generate radioactive materials, including us, should not be responsible for participating, financially or otherwise, in the first response action. The second phase of the remediation would commence after the first phase has been completed (which we expect no earlier than the second half of 2011).Based on information we have received from the PRP Group, the expected costs to complete the RD/RA will be in the range of $13,000,000 to $18,000,000. We believe that this matter will not have a material adverse effect on our operating results, financial condition or cash flows, and that we have adequately reserved for the potential costs associated with this site.At December 31, 2010 we had accrued $1,518,000 for potential costs associated with this site. In September 1991, we signed a judicial consent decree relating to the Western Sand and Gravel site located in Burrillville and North Smithfield, Rhode Island.The consent decree was entered on August 28, 1992 by the United States District Court for the District of Rhode Island.The most likely scenario for remediation of the ground water at this site is through natural attenuation, which will be monitored until 2017.The estimated cost of remediation by natural attenuation through 2017 is approximately $1,500,000. Based on current participation, the Company’s share of these costs is approximately $134,000 with a remaining liability of approximately $77,000 which is accrued as of December 31, 2010.We believe that the cost of remediation of this site will not have any material adverse effect on our operating results, financial condition or cash flows based on the results of periodic tests conducted at the site, and that we have adequately reserved for the potential costs associated with this site. (b)No material pending legal proceedings were terminated during the three month period ended December 31, 2010. Item 4.Reserved. PART II Item 5.Market for the Registrant's Common Equity and Related Stockholder Matters. 5 (a)Our common stock, $.10 par value per share (the "Common Stock") is traded in the over-the-counter market under the symbol SNKI.The following table sets forth for each quarterly period during the last two fiscal years the high and low bid prices for the Common Stock, as reported byyahoo.com (which prices reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not necessarily represent actual transactions). Quarter High Low High Low First $ Second Third Fourth Number of Record Holders at February 28, 2011 – 538 Our loan agreement prohibits the payment of cash dividends on our Common Stock (see "Management's Discussion and Analysis of Financial Condition and Results of Operations").We have not paid any cash dividends on our Common Stock during the last two fiscal years and we have no current expectation that cash dividends will be paid in the foreseeable future. During 2010, the Company issued 10,306 shares of Common Stock through the grant of a stock award to John Tulin, our Chief Executive Officer.The Company is relying on an exemption from registration contained in Section 4(2) of the Securities Act of 1933, as amended (the "Securities Act"), in connection with the issuance of the shares of Common Stock.Mr. Tulin has represented, warranted and agreed, among other things, that the shares of Common Stock issued to him have been acquired for his own account, for investment only and not with a view to the resale or distribution thereof; and understands that the shares of Common Stock must be held indefinitely unless the sale or other transfer thereof is subsequently registered under the Securities Act or an exemption from such registration is available at that time.He has also represented that he has such knowledge and experience in financial and business matters that he is capable of evaluating the merits and risks of his investment in the shares of Common Stock; has adequate means of providing for his current needs and possible future contingencies; is able to bear the economic risks of his investment in the shares of Common Stock; is able to hold the shares of Common Stock for an indefinite period of time and has a sufficient net worth to sustain a loss of his investment in the shares of Common Stock in the event any loss should occur; and has had access to and received such documents and information concerning the Company as he has requested.A Securities Act restrictive legend has been placed on the certificate representing the shares of Common Stock and stop transfer instructions have been placed on the transfer of the shares of Common Stock awarded to Mr. Tulin as may be necessary or appropriate to, among other things, prevent a violation of, or to perfect an exemption from, the registration requirements of the Securities Act and any applicable state securities laws. (b)Not applicable. (c)The following table provides certain information as to repurchases of our common stock during the three months ended December 31, 2010: 6 Period (a) Total Number of Shares (or
